DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the appeal brief filed on 6/14/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NIKETA PATEL/               Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                         

Applicant argues that Donofrio’s IMD device is not directed towards dealing with or handling EMI.  Examiner respectfully disagrees, EMI is another interference voltage that negatively affects devices that are utilized for electrical stimulation therapy by interfering with the circuitry of the device itself.  Just as Donofrio utilizes his device to isolate dual therapy units from each other so that no interference 
Applicant argues that Donofrio fails to disclose a “current regulator” as described in Claim 1.  Examiner respectfully disagrees with the applicant in regards to Donofrio not innately including a Current Regulator within the Stimulation Generator.  The Stimulation Generator does in fact regulate all aspects of voltage, current, and resistance in order to deliver optimal stimulation therapy. Donofrio mentions regulation.  Additionally in Col 10, Lines 61-67 Donofrio teaches, “The stimulation delivered by the neuro module or cardiac module may take the form of stimulation pulses or continuous waveforms, and may be characterized by controlled voltage levels or controlled current levels, as well as selected pulse widths and pulse rates in the case of stimulation pulses.”, showing that Donofrio teaches a current regulator by controlling current levels within the device.  Additionally in order to strengthen the rejection and advance prosecution, Kravljaca (U.S Publication No. U.S 2019/0170832) has been added to include additional elements of the Current Regulator missing in Donofrio and added in Claim 5 specifically in regards to “CR circuit having a second input to receive a feedback signal”.  Kravljaca describes the use of a current regulator (Para 10 and Para 13) that is able to regulate current itself and utilize a reference voltage as a first input and a feedback signal as a second input.  Donofrio’s current regulator would be modified by Kravljaca as such a modification would help to improve the safety of the devices as mentioned by Kravljaca in Para 5.  
Applicant’s arguments, with respect to the rejections of claims 5 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the modification of Donofrio by Kravljaca (U.S Publication No. U.S 2019/0170832) in teaching a reference voltage source configured to 
Applicant argues that Donofrio fails to disclose the limitations cited in Claims 3 and 13 referring to discharge thru an AEPD profile.  Examiner respectfully disagrees, Donofrio in Col 25 Lines 13 – Col 26 Line 6 describe instances where the circuit is capable of building up voltage/current and being able to discharge them over time.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 through 5, 8, 9, 11 - 15, 18 and 19 are rejected under 35 U.S.C. 103 as being patentable over Donofrio (US Patent No. 8,498,698) in view of Kravljaca (U.S Publication No. U.S 2019/0170832) and further in view of Stessman (US Patent No. 20110160803).

Regarding Claims 1 and 11, Donofrio teaches a Neurostimulation (NS) system (Fig.7), comprising: a power supply having positive and negative terminals (power source 108, Fig. 7), the negative terminal defining a reference ground (Col 30 Lines 42-67); an array of electrodes positioned within a patient (Fig.2), the array of electrodes including first and second active electrodes for delivering stimulation 
Donofrio fails to teach, a current regulator (CR) circuit connected to, and configured to control current flow, during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to the EMI event, and based thereon voltages drift upward and downward by related amounts at the first and second active electrodes. 
Kravljaca teaches current regulator circuit connected to, and configured to control current flow (Para 10, 13).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neurostimulation System as taught by Donofrio, with current regulator circuit connected to, and configured to control current flow as taught by Kravljaca, since such a modification would provide the predictable result of improving the safety of the device as noted in Para 5.  
Stessman teaches, during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to the EMI event, and based thereon voltages drift upward and downward by related amounts at the first and 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the neurostimulation system as taught by Donofrio, with during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to the EMI event, and based thereon voltages drift upward and downward by related amounts at the first and second active electrodes as taught by Stessman, since such a modification would provide the predictable result of improving the optimal operating ability of the neurostimulation system while mitigating the negative effects of EMI voltage on the system.  

Regarding Claims 2 and 12, Donofrio teaches a Neurostimulation (NS) system (Fig.7), comprising: a power supply having positive and negative terminals (power source 108, Fig. 7), the negative terminal defining a reference ground (Col 30 Lines 42-67); an array of electrodes positioned within a patient (Fig.2), the array of electrodes including first and second active electrodes for delivering stimulation therapy configured to be located proximate to neural tissue that is associated with a target region(Col 18, Lines 22-32); a control circuit configured to control delivery of stimulation current for a NS therapy between the first and second electrodes(Processor 122, Fig. 7, Col 28 Lines 56 – Col 29 Line 10); a current regulator (CR) circuit connected to, and configured to control current flow through, at least the first electrode during delivery of the stimulation therapy under direction of the control circuit (Stimulation Generator 120B, Fig. 7, Col 28 Line 56 – Col 29 Line 10); and a floating power supply(Isolation Circuit 126, Fig. 7) connected across power supply terminals of the CR circuit(Col 30, 
Donofrio fails to teach, current regulator (CR) circuit connected to, and configured to control current flow through,  during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to the EMI event, and based thereon voltages drift upward and downward by related amounts at the first and second active electrodes, and fails to teach, voltage potential at the floating ground node drifts relative to a voltage potential at the negative terminal to maintain a stimulation profile during delivery of the stimulation therapy in the presence of the EMI event.  
Kravljaca teaches current regulator circuit connected to, and configured to control current flow (Para 10, 13).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neurostimulation System as taught by Donofrio, with current regulator circuit connected to, and configured to control current flow as taught by Kravljaca, since such a modification would provide the predictable result of improving the safety of the device as noted in Kravljaca (Para 5).  
Stessman teaches, during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to the EMI event, and based thereon voltages drift upward and downward by related amounts at the first and second active electrodes (Page 8 Paragraph 74, “In an example, the electrostimulation common mode bias voltage VCM 504 … can be adjusted to accommodate the magnitude of the externally-impressed EMI voltage.”, VCM ask as a floating ground node that can provide voltages to accommodate the 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the neurostimulation system as taught by Donofrio, with during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to the EMI event, and based thereon voltages drift upward and downward by related amounts at the first and second active electrodes and voltage potential at the floating ground node drifts relative to a voltage potential at the negative terminal to maintain a stimulation profile during delivery of the stimulation therapy in the presence of the EMI event, as taught by Stessman, since such a modification would provide the predictable result of improving the optimal operating ability of the neurostimulation system while mitigating the negative effects of EMI voltage on the system.  

Regarding Claims 3 and 13, Donofrio in view of Kravljaca and Stessman teaches, the NS system of claim 1, wherein, during a discharge operation, the floating ground node is electrically separate from the negative terminal of the power supply (Fig. 7, Col 30, Lines 42-67), in order that a voltage potential at the floating ground node and a voltage potential across 

Regarding Claims 4 and 14 Donofrio in view of Kravljaca and Stessman teaches, the NS system of claim 1, wherein the floating power supply (Isolation Circuit 126, Fig. 7, Col 30, Lines 42-67) includes a charge pump and a switch network (Fig. 15F, Col 2 Line 65 – Col 3 Line 43, Col 38 Line 8-25), an example of a charge pump is a capacitor), the switch network configured to connect the charge pump to the power supply when charging the charge pump (Fig. 15F, Col 2 Line 65 – Col 3 Line 43, Col 38 Line 8-25), the charge pump configured to be disconnected from the power supply when powering the CR circuit during the EMI event (Fig. 15F, Col 2 Line 65 – Col 3 Line 43, Col 38 Line 8-25).

Regarding Claims 5 and 15 Donofrio in view of Kravljaca and Stessman teaches, the NS system of claim 1, further comprising a reference voltage source configured to supply a reference voltage as a first input to the CR circuit (Kravljaca Para 10, 13) the CR circuit having a second input to receive a feedback signal (Kravljaca Para 10, 13), the CR circuit configured to regulate the stimulation current flow through the first electrode(Stimulation Generator 120B, Fig. 7, Col 28 Line 56 – Col 29 Line 10, Col 10 Lines 61-67).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neurostimulation System as taught by Donofrio, with a reference voltage source configured to supply a reference voltage as a first input to the CR circuit, the CR circuit having a second input to receive a feedback signal as taught by Kravljaca, since such a 


Regarding Claims 8 and 18 Donofrio in view of Kravljaca and Stessman teaches, the NS system of claim 1, wherein, when in a  discharge configuration, a first input terminal of the CR circuit connects to a voltage level shift component,(capacitor is an example of a voltage level shift component, Donofrio, Col 51 Line 55 – Col 52 Line 22, Fig. 7)  while a second input terminal is connected to a reference 13502US0140PATENT (ID 44249)voltage source( Col 52 Lines 17-22, Col 52 line 56 – Col 53 line 12) , a negative terminal of the reference voltage source connected to the floating ground node, (Col 52 Line 17 - 22) the voltage level shift component connected between the first input terminal and the second electrode, the first electrode connected to a positive terminal of a voltage multiplier, a negative terminal of the voltage multiplier connected to the floating ground node (Col 67 Line 12-24).  

Regarding Claims 9 and 19 Donofrio in view of Kravljaca and Stessman teaches the NS system of claim 1, further comprising an EMI antenna configured to sense and mitigate interference from the EMI event.  (Col 1 Lines 20-35, Col 7 Lines 45-53)


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being patentable over Donofrio (US Patent No. 8,498,698) in view of Kravljaca (U.S Publication No. U.S 2019/0170832) and further in view of Stessman (US Patent No. 20110160803) and Chapin (US Patent No. 2003/0199944). 

Regarding Claims 6 and 16, Donofrio in view of Kravljaca and Stessman fails to teach, wherein the CR circuit comprises an error amplifier, and a transistor, the transistor configured to regulate the 
Chapin teaches wherein the CR circuit comprises an error amplifier, and a transistor, the transistor configured to regulate the stimulation current flow through the first and second electrodes based on an output of the error amplifier to maintain the stimulation profile while in a presence of an EMI event (Chapin Page 5, Paragraph 0048). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neurostimulation System as taught by Donofrio in view of Stessman with, wherein the CR circuit comprises an error amplifier, and a transistor, the transistor configured to regulate the stimulation current flow through the first and second electrodes based on an output of the error amplifier to maintain the stimulation profile while in a presence of an EMI event, as taught by Chapin,  in order to have a constant current source with the ability to alter current amplitudes that would help to supply and regulate current to the electrodes during an EMI event.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being patentable over Donofrio (US Patent No. 8,498,698) in view of Kravljaca (U.S Publication No. U.S 2019/0170832) and further in view of Stessman (US Patent No. 20110160803) and Carbunaru (US Patent No. 2013/0325085). 

Regarding Claims 10 and 20, Donofrio in view of Kravljaca and Stessman fails to teach, wherein the control circuit is configured to deliver the NS therapy continuously over successive therapy delivery intervals that are separated by corresponding successive discharge operations while in the presence of the EMI event.  

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neurostimulation System as taught by Donofrio in view of Stessman with, wherein the control circuit is configured to deliver the NS therapy continuously over successive therapy delivery intervals that are separated by corresponding successive discharge operations while in the presence of the EMI event, as taught by Carbunaru in order to prevent the direct current charge transfer through the tissue, thereby avoiding electrode degradation and cell trauma.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792